Stephens, J.
1. When a bank has been taken over by the superintendent of banks for the purpose of liquidation, as provided in article 7, section 5 of the banking act ot 1919 as amended, the assets of the bank become a trust fund for the benefit of all the creditors of the bank, and a debtor of the bank can not, by subsequently purchasing an account of a depositor, have it set off at its face value against his own indebtedness to the bank. Alexander v. Peebles, 144 Ga. 78 (86 S. E. 231).
2. Although the profits derived from a partnership may be subject to distribution among the individual members of the partnership, they nevertheless constitute partnership’ assets until so divided, and where they are deposited in a bank in the name of the partnership, one of the individual partners can not, in a suit against him in behalf of the bank to recover his individual indebtedness to the bank, set off his proportionate share of the partnership assets. Metcalf v. Peoples Grocery Co., 24 Ga. App. 663 (101 S. E. 768).
3. Neither the superintendent of banks nor the liquidating agent of the bank had the right to consent to the set-off indicated in paragraph 2 above.
4. In this suit by the superintendent of banks to recover on a promissory note, the court did not err in sustaining the demurrer to the defendant’s plea as amended.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.